DETAILED ACTION
This office action is in response to the request for reconsideration filed on November 11, 2021. Claims 13-15 remain withdrawn (although they should be cancelled in order to expedite further prosecution), claims 16 and 17 have been newly added therefore claims 1-12, 16 and 17 remain pending in the application and have been fully examined. 
Response to Arguments
Applicant’s arguments, see pages 9-19, filed November 11, 2021, with respect to the claims have been fully considered and are persuasive.  The previous rejection has been withdrawn, however, a new rejection is hereby made and discussed in further detail below. In addition, the applicant’s arguments have been considered with respect to the new rejection but are moot because the new rejection does not rely on any reference for any teaching or matter specifically challenged in the argument. The examiner notes that a new interpretation of claim 11 is provided below and includes new annotated figures that more clearly show how the prior art meets the limitation of the first and second heights. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a bulb extractor configured for engaging in a base…” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

					OR

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Johnson et al. (8516925) or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson et al. (8516925) in view of Tse et al. (6553872). 

In reference to claim 1, Johnson et al. disclose a light bulb remover capable for extracting a broken light bulb from a socket of a high-hat light fixture, the light bulb remover (see abstract and Figure 4a) comprising: an extension pole (104) having a first end (upper end of 104) and a second end (lower end of 104, Figure 1), an extractor head (102) attached to said extension pole (at 600b, Column 6, Lines 52-57) and having a guide (414, because it “visually aids the user in centering…” the bulb extractor/cup [402], see Column 9, Lines 48-55) defining an outer circumference of said extractor head (Figure 4a), said extractor head having a bulb extractor (42) configured for engaging in a base of the broken light bulb and creating a friction connection with the base of the light bulb (Column 8, Lines 13-24), said bulb extractor being surrounded by said guide (Figure 4a), said guide having a diameter being less than a diameter of the high-hat light fixture (depending on the particular size of the high-hat fixture being worked on and/or because Johnson et al. disclose that “Further, the ring 414 is configured such that it is able to be folded back to allow greater clearance on smaller fixtures and light bulbs.” , see Column 9, Lines 55-57 thus implying that if a larger size fixture is provided, the guide [414] would NOT fold back because it has a smaller size diameter than the larger size fixture) and dimensioned so that when the light bulb remover is disposed within the high-hat light fixture said bulb extractor is self-aligned with a middle area of the base of the broken light bulb (Column 9, Lines 52-55). Assuming arguendo, 

	
In reference to claim 2, Johnson et al. show that said guide is cylindrically shaped and completely surrounds said light bulb extractor (Figure 4a). 

In reference to claim 12, Johnson et al. disclose that the diameter of said guide is within the range of ¼ -¾ of an inch of the diameter of the high-hat light fixture, depending on the particular size of fixture being used. Assuming arguendo, Tse et al. teach of adjusting the size of a guide (Column 2, Lines 5-8). Thus, depending on how much the guide is adjusted, the guide could obviously be adjusted to have a diameter within the range of ¼ -¾ of an inch of the diameter of the high-hat light fixture. 

Claims 3-7, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (8516925) optionally in view of Tse et al. (6553872, as previously discussed above) and further in view of Johnson et al. (7631579) and Grinnell (1319028).

In reference to claim 3, Johnson et al. disclose the claimed invention as previously mentioned above, but lack, forming said bulb extractor with a plurality of blades and a point of intersection of said blades defines a tip for jabbing into the base of the broken light bulb. However, Johnson et al. ‘579 teach that it is old and well known in the art at the time the invention was made to form a bulb extractor (i.e. gripping means/suction cup, which is similar to the suction cup [402], as disclosed by Johnson et al. ‘925) as “any light bulb changer” (see Column 23, Lines 48-51 and Column 24, Lines 17-22). In addition, Grinnell teaches that it is old and well known in the art at the time the invention was made to form a specific bulb extractor as including a plurality of blades (10/14) and a point of intersection (i.e. upper point) of said blades defines a tip (upper portion of elements 10, Figure 2 or see figure below) for jabbing into the base of the broken light bulb (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the bulb extractor, of Johnson et al., with the known technique of forming a bulb extractor having a plurality of blades, as taught by Johnson et al. ‘579 and Grinnell, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased force against the light bulb thereby providing a more secure 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Tip)][AltContent: textbox (Tip)]
    PNG
    media_image1.png
    213
    406
    media_image1.png
    Greyscale


In reference to claim 4, Grinnell shows that each of said blades has a distal end (upper end of 14 or upper end of 10, Figure 1) and a first end (lower end of 10, Figure 1) tapering towards said distal end (Figure 1), and said tip is formed where said second end of said blades meet (Figures 1 and 2 and see figure above). 

In reference to claim 5, Johnson et al. show that said extractor head has a circularly shaped bottom (see figure below). Grinnell also shows that extractor head (7) has a circularly shaped bottom (formed at 6, Figure 1). 

    PNG
    media_image2.png
    222
    513
    media_image2.png
    Greyscale



In reference to claim 9, Johnson et al. disclose that said extension pole is a telescopic extension pole (because the pole is “extendable”, see Column 2, Lines 38-39 and Column 6, Lines 4-15). 

In reference to claim 10, Johnson et al. disclose that said guide (414) is disposed distally from said bulb extractor (402) and with said circularly shaped bottom forms a pocket for receiving broken glass from the broken light bulb (see figure below). 
[AltContent: arrow][AltContent: textbox (Circularly shaped bottom)][AltContent: textbox (Pocket)][AltContent: arrow]
    PNG
    media_image3.png
    228
    388
    media_image3.png
    Greyscale


In reference to claim 16, Johnson et al. show that the guide (414) circumferentially surrounds said bulb extractor (402), and said bulb extractor may be formed as any type of light bulb changer, as taught by Johnson et al. ‘579 (as previously discussed above) “centered within hemispherical body of guide” (414, see Column 9, Lines 50-51, of Johnson et al.). 

In reference to claim 17, Johnson et al. disclose a light bulb remover for extracting a broken light bulb from a socket of a cylindrical high-hat light fixture having a diameter (see abstract and Figure 4a), the light bulb remover comprising: an extension pole (104) having a first end (upper end of 104) and a second end (lower end of 104, Figure 1), defining a longitudinal direction (see figure below) of said extension pole (Figure 1), an extractor head (102) attached to said extension pole (at 600b) and having a guide (414 because it “visually aids the user in centering…” the bulb extractor/cup [402], see Column 9, Lines 48-55) defining an outer circumference of said extractor head (Figure 4a), said extractor head having a bulb extractor (402) configured for engaging in a base of the broken light bulb and creating a connection with the base of the light bulb (Column 8, Lines 13-24) and having a longitudinal extent in said longitudinal direction, said guide having a guide longitudinal extent (see figure below) in said longitudinal direction overlapping said bulb extractor longitudinal extent and said guide surrounding said bulb extractor (Figure 4a), said guide having a diameter being less than the diameter of the high-hat light fixture (depending on the particular size of the high-hat fixture being worked on and/or because Johnson et al. disclose that “Further, the ring 414 is configured such that it is able to be folded back to allow greater clearance on smaller fixtures and light bulbs.” , see Column 9, Lines 55-57 thus implying that if a larger size gripping means/suction cup, which is similar to the suction cup [402], as disclosed by Johnson et al. ‘925) as “any light bulb changer” (see Column 23, Lines 48-51 and Column 24, Lines 17-22). In addition, Grinnell teaches that it is old and well known in the art at the time the invention was made to form a specific bulb extractor as including a plurality of blades (10/14) configured for engaging in a base (11) of a broken light bulb (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the bulb extractor, of Johnson et al., with the known technique of forming a bulb extractor having a plurality of blades, as taught by Johnson et al. ‘579 and Grinnell, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased force against the light bulb thereby providing a more secure grip on the light bulb during removal and thus preventing any disconnection therewith during normal operation.  Assuming arguendo, that Johnson et al. lack, forming the guide with a diameter less than a diameter of the high-hat light fixture, than Tse et al. is used for such a teaching. Tse et al. teach that it is old and well known in the art at the time the invention was made to form a guide (13, and note; this element is considered 

[AltContent: textbox (Longitudinal extent of guide)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Longitudinal extent of bulb extractor)][AltContent: arrow][AltContent: textbox (Longitudinal direction extending vertically along this longitudinal axis)][AltContent: arrow][AltContent: connector]
    PNG
    media_image4.png
    584
    287
    media_image4.png
    Greyscale

Claims 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (8516925) optionally in view of Tse et al. (6553872, as previously discussed above) and further in view of Johnson et al. (7631579), Grinnell (1319028) and Secor (5829324).

In reference to claim 7, Johnson et al. disclose the claimed invention as previously mentioned above, but lack, having said upper portion being formed from a softer material than said lower portion. However, Secor teaches that it is old and well known in the art at the time the invention was made to provide an said upper portion (20) that is formed from a softer material than a lower portion (12, Figure 4) because the upper portion is formed from a deformable material (36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the upper potion, of Johnson et al., with the known technique of forming an upper portion from a softer material than a lower portion, as taught by Secor, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that permits deformation of the engaging edges against opposite surfaces in the interior of a light bulb.

In reference to claim 8, Johnson et al. disclose the claimed invention as previously mentioned above, but lack, said first end of said extension pole is a threaded first end; and said circularly shaped bottom of said extractor head has a threaded central core for engaging with said threaded first end of said extension pole. However, Secor teaches that it is old and well known in the art at the time the invention was made to provide a 

	
In reference to claim 11, Secor shows that said bulb extractor (10) extends vertically from a circularly shaped bottom (see figure below) and has a first height (see figure below) and said guide extends vertically from said circularly shaped bottom and has a second height, wherein said first height is greater than said second height (see figure below). 
[AltContent: textbox (First height)][AltContent: textbox (2nd interpretation First height)][AltContent: ][AltContent: ][AltContent: textbox (Circularly shaped bottom)][AltContent: arrow][AltContent: textbox (Second height)][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    386
    383
    media_image5.png
    Greyscale


[AltContent: textbox (Copied 2nd interpretation of first height from above being greater than second height)]
[AltContent: ][AltContent: ]
[AltContent: ]
[AltContent: connector][AltContent: arrow][AltContent: textbox (Reference line)][AltContent: textbox (Copied first height from above being greater than second height)][AltContent: textbox (Copied second height from above)]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eyre (2012/0247285). Eyre teaches that it is old and well known in the art at the time the invention was made to provide a plurality of blades having a [AltContent: textbox (Blades)]second side (see figures below) defining said tip (see figures below).
[AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image6.png
    225
    594
    media_image6.png
    Greyscale

	
[AltContent: textbox (Circularly shaped bottom)][AltContent: textbox (Second side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First side)][AltContent: arrow]	
    PNG
    media_image7.png
    155
    156
    media_image7.png
    Greyscale
     
    PNG
    media_image6.png
    225
    594
    media_image6.png
    Greyscale


Schildmeier (8646362) also shows that it is known to provide a guide (81) that surrounds a bulb remover (31, Figure 6c) and shows larger light fixtures (52, Figure 5a).  Gatski (9093241) also shows a light bulb changer having a guide (135) surrounding gripping means (150, Figures 1-7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723